Citation Nr: 0415681	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right foot drop, as 
secondary to service-connected residuals of a right knee 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from July to December 
1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2002, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  That 
development was completed.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit invalidated section 
19.9(a)(2).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.ed 1339 (Fed. Cir. 2003) In light of 
the Federal Circuit Court's decision and other policy 
considerations, the Board in November 2003 remanded the case 
to the RO for consideration of the evidence obtained by the 
Board.  This case has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a right 
knee injury.  

2.  The medical evidence does not establish that veteran has 
current diagnosis of a right foot drop.  


CONCLUSION OF LAW

Service connection for right drop foot, as secondary to 
service-connected residuals of right knee injury, is not 
warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 5103, 
5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2003).

In determining a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran asserts that he developed right drop foot as 
secondary to his service-connected right knee injury.  

As an initial matter, the veteran incurred a right knee 
injury during service.  However, service medical records are 
negative for complaints or findings of a right foot disorder.  

Service connection is in effect for residuals of a right knee 
injury.  

At a VA examination dated in June 1978, the veteran 
complained of right knee pain and pain in the feet and toes.  
It was noted that he had had several operations in 1972 and 
1973 involving the toes.  

Medical evidence reflects that the veteran was found to have 
diabetes mellitus in the 1990s.  VA outpatient treatment 
records dated in March 1999 show a diagnosis of diabetic 
neuropathy.  These records also reflect that the veteran 
underwent a number of amputations of his toes for ulcerations 
on both feet.  

The report of a VA examination dated in June 1999 shows that 
the veteran developed peripheral neuropathy and was diagnosed 
as having right drop foot.  It was noted that the veteran had 
increased problems with the right knee because he was unable 
to compensate as well when he got off balance.  A physical 
examination showed, in part, that the veteran walked with an 
antalgic gait and demonstrated a flapping gait to the right 
foot.  The diagnoses status post right knee injury, likely 
severe cartilaginous injury in 1961, with resultant post-
traumatic arthritis and significant symptoms of pain, right 
foot drop, and diabetes mellitus with peripheral neuropathy 
and on examination decreased sensation in a stocking 
distribution on his feet.  

In February 2000, a VA examiner stated that the veteran had a 
history of diabetes mellitus and peripheral neuropathy over 
the lower extremity, which complicated the problems with the 
right lower extremity.  The examiner stated that he could not 
determine if the drop foot deformity was caused by the 
diabetes mellitus or by the right knee injury sustained in 
service.  In July 2000, a VA examiner stated the veteran's 
right foot drop was most likely secondary to diabetic 
neuropathy.  

A private medical report dated in November 2001 showed 
bilateral lower extremity numbness and tingling, major 
difficulty with the right knee (requiring a total right knee 
replacement), bilateral ankle pain, proximal tibial pain on 
the right.  The diagnostic impression was diabetes mellitus 
(questionable control), peripheral neuropathy secondary to 
diabetes mellitus progressive.  

The report of a VA examination dated in May 2002 reflects 
diabetic peripheral neuropathy with diabetic amyotrophy as 
the etiology for his weakness.  It was noted that the veteran 
no longer had an isolated right foot drop as found in 1999, 
and noted interval progression of the diabetic neuropathy and 
amyotrophy.  

In March 2003, the veteran underwent examinations by a VA 
physician and a physician's assistant for the purpose of 
determining the etiology of his right foot disorder.  
Essentially, both examiners determined that the clinical 
evidence no longer supported a diagnosis of right foot drop.  
The physician found on examination paresthesias and sensation 
to the right lower extremity below the knee.  The right knee 
demonstrated full range of motion, but there was some pain on 
motion.  There was minimal warmth and no effusion.  Strength 
testing of the lower extremities was +4/+5 dorsiflexion and 
plantar flexion of the bilateral ankles and +5/5 extension 
and flexion of the knees.  X-rays of the knees revealed 
moderate to severe degenerative changes with a bone-on bone 
contact of the patellofemoral joint; there was also some 
mildly deficient or hyperplastic lateral condoyle of the 
right knee and no joint space between the patellar and the 
femur.  The physician determined that the veteran did not 
currently have foot drop even though it was noted in the 
claims file that he had shown evidence of some weakness at 
prior examinations.  The examiner stated that he was unable 
to comment on the likelihood as to whether or not the knee 
condition aggravated the foot drop based on the current 
clinical examination.  

The physician's assistant noted that an electromyelogram 
showed severe axonal and demyelinating, sensorimotor 
polyneuropathy.  The impression was peripheral neuropathy.  
The examiner opined that it was impossible to say if there 
was a foot drop in 1961 related to the veteran's knee injury, 
but noted there were no focal neurological deficits in the 
lower extremities, no unilateral lower motor nerve findings 
suggestive of an entrapment neuropathy.  The examiner 
determined that the abnormal physical examination findings on 
examination were entirely related to the veteran's 
neuropathy.  

VA outpatient treatment records dated through 2004 show that 
the veteran was seen and treated for foot pain and diabetes 
mellitus with peripheral neuropathy.  

The veteran submitted information from a Medical Encyclopedia 
regarding the nature and cause of foot drop.  This 
information does not address the issue of whether foot drop 
can be caused by an injury to the knee.  It describes the 
medical condition and comments on possible treatment.  It is 
of no probative value in the instant case.  Additionally, the 
comments made by associates of the veteran as to the 
footdrop, along with those made by the veteran are not 
probative to the issue on appeal.  With regard to the 
veteran's contentions that he has foot drop and that it is 
related to his service-connected knee disorder, there is no 
indication that the veteran (or his associates) possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  While the veteran and his associates may testify 
to what they actually witness, the statements regarding the 
diagnosis or cause of his foot drop condition are 
insufficient to establish competent medical evidence to 
establish a diagnosis or medical nexus.  The most recent 
competent medical evidence does not show footdrop and this is 
not overcome by the statements made by the veteran and his 
associates. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Having reviewed the record, the Board finds that service 
connection for a right foot drop is not warranted.  Although 
the evidence shows that the veteran had right drop foot in 
1999, current medical evidence is negative for a diagnosis of 
the disorder.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of a present disability 
there can be no valid claim.  A perusal of the record in this 
case shows no claim of or proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  .  

In conclusion, the Board finds that the claim for service 
connection for right drop foot must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55057 (1991).  

II.  Veterans Claims Assistance Act

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran's claim for service connection for right foot 
drop evolved from a claim (for an increased rating for a 
residuals of a right knee injury) dated in May 1999.  VA 
provided that the veteran a notice letter in July 2002.

In the July 2002 notice, VA provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence that pertains to the claim.  
VA provided the veteran with a statement of the case in April 
2000 and supplemental statements of the case (SSOCs) in 
October 2002 and January 2004 which provided the applicable 
law and regulations with regard to his claim as well as an 
explanation of the evidence it used to makes its decision.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim for service connection for right foot drop, the 
timing of the notices do not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination 
(i.e., a denial of the claim), would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  In 
addition, two SSOCs were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in July 2002, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing his claim for service 
connection for right foot drop, as secondary to service-
connected residuals of a right knee injury pursuant to the 
VCAA.  VA informed the veteran that its duty was to make 
reasonable efforts to help the veteran obtain evidence 
necessary to support his claim such as obtaining medical 
records, employment records, or records from other Federal 
agencies, and providing medical examinations or opinions, if 
necessary.  As to the veteran's responsibilities, VA informed 
the veteran that he should provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.  The veteran was asked 
to provide the names of any VA and non-VA health care 
providers who have information regarding the veteran's 
disability.  

In the October 2002 and January 2004 SSOCs, VA reiterated its 
and the veteran's duties and responsibilities in the 
developing the claims.  VA also provided the veteran with the 
VCAA implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service, VA, and private medicals records have been 
associated with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in June 1999, July 2000, 
and March 2003.  Those examinations contain adequate findings 
and opinions.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  
There are no areas in which further development is required 
would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


ORDER

Service connection for right drop foot, as secondary to 
service connected residuals of a right knee injury, is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



